UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8050


IRVIN VERNON MASON,

                  Petitioner - Appellant,

             v.

JON OZMINT, Director; WILLIE EAGLETON, Warden,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:09-cv-00841-MBS)


Submitted:    January 14, 2010               Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Irvin Vernon Mason, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Irvin      Vernon        Mason        seeks      to    appeal       the       district

court’s      order      accepting      the         recommendation          of    the    magistrate

judge,      construing         his   28       U.S.C.       § 2241        (2006)   motion       as   a

successive 28 U.S.C. § 2254 (2006) petition, and dismissing it

as successive.               The order is not appealable unless a circuit

justice      or    judge      issues      a    certificate          of    appealability.            28

U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).              A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2006).                             A prisoner satisfies

this    standard        by    demonstrating             that   reasonable         jurists      would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84      (4th   Cir.       2001).          We    have    independently          reviewed        the

record and conclude that regardless of whether Mason’s petition

should have been treated as a § 2241 or § 2254 petition, the

claim he sought to raise was successive, and is thus precluded

by     28   U.S.C.       § 2244(a)            (2006).          Accordingly,            we   deny    a

certificate        of    appealability              and     dismiss        the    appeal.           We



                                                    2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3